*1057On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order denying reconsideration of the application for reinstatement, dismissed, without costs, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal, insofar as taken from that portion of the Appellate Division order denying reconsideration of the application for reinstatement, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for a stay and other relief dismissed as academic.